      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                     :

                                              :
v.                                                    Case No. 21-mj-174
                                              :
PAUL WESTOVER,
                                              :



       DEFENDANT’S UNOPPOSED MOTION TO CONTINUE THE STATUS
       HEARING AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The defendant hereby moves this Court for an additional 60-day continuance of the

status hearing in the above-captioned matter currently set for Tuesday, August 17, 2021, at

1:00 p.m., and further to exclude the time within which an information must be filed under

the Speedy Trial Act, 18 U.S.C. § 3161 et seq., until the rescheduled status hearing on the

basis that the ends of justice served by taking such actions outweigh the best interest of the

public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv). In support of his motion, defendant states as follows:

                                  FACTUAL BACKGROUND

       Defendant Paul Westover is charged via compliant with offenses related to events

that occurred at the United States Capitol on January 6, 2021. Specifically, Defendant

Westover is charged with violations of Title 18, United States Code, Section 231 (a)(3) &

Section 2 – obstruct, impede, or interfere with law enforcement officer (aiding and

abetting); Title 18, United States Code, Section 1752(a)(1) – knowingly entering or

remaining in a restricted building or grounds; Title 18, United States Code, Section
     Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 2 of 7




1752(a)(2) – disorderly conduct which impedes the conduct of government business; and,

Title 40, United States Code, Section 5104(e)(2) – disruptive conduct in the Capitol

buildings. Defendant Westover is one of over 300 similarly situated defendants following

the events of January 6, 2021.

       As the January 6th investigation has developed, the number of defendants charged,

and the volume of potentially discoverable materials has increased exponentially.

Defendant Westover has already been provided partial discovery, including videos and

photographs. However, additional video footage and/or photographic evidence is possible,

and FBI and police reports are expected soon. Those materials will be reviewed by counsel

for defendant as quickly as possible.

       In addition, Defendant Westover, through counsel, and the government have been

engaging in ongoing plea negotiation discussions.

                                            ARGUMENT

       Pursuant to the Speedy Trial Act, an indictment charging an individual with the

commission of an offense generally must be filed within thirty days from the date on which

such individual was arrested or served with a summons in connection with such charges.

18 U.S.C. § 3161(a). Further, as a general matter, in any case in which a plea of not guilty

is entered, the trial of a defendant charged in an information or indictment with the

commission of an offense must commence within seventy days from the filing date (and

making public) of the information or indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such charge is pending, whichever

date last occurs. 18 U.S.C. § 3161(c)(1).
      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 3 of 7




       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which

the Court must exclude from the computation of time within which an information must

be filed. As is relevant to this motion for a continuance, pursuant to subsection (h)(7)(A),

the Court must exclude:

         Any period of delay resulting from a continuance granted by any judge
         on his own motion or at the request of the defendant or his counsel or at
         the request of the attorney for the Government, if the judge granted
         such continuance on the basis of his findings that the ends of justice
         served by taking such action outweigh the best interest of the public
         and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A). This provision further requires the Court to set forth its reasons

for finding that that any ends-of-justice continuance is warranted. Id. Subsection (h)(7)(B)

sets forth a non-exhaustive list of factors that the Court must consider in determining

whether to grant an ends-of-justice continuance, including:

       (i)     Whether the failure to grant such a continuance in the proceeding
               would be likely to make a continuation of such a proceeding
               impossible, or result in a miscarriage of justice.

       (ii)    Whether the case is so unusual or so complex, due to the number
               of defendants, the nature of the prosecution, or the existence of
               novel preparation for pretrial proceedings or for the trial itself
               within the time limits established by this section.

               ...

       (iv)    Whether the failure to grant such a continuance in a case which,
               taken as a whole, is not so unusual or so complex as to fall within
               clause (ii), would deny the defendant reasonable time to obtain
               counsel, would unreasonably deny the defendant or the
               Government continuity of counsel or would deny counsel for
               defendant or the attorney for the Government the reasonable time
               necessary for effective preparation, taking into account the
               exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv). Importantly, “[i]n setting forth the statutory

factors that justify a continuance under subsection (h)(7), Congress twice recognized the
      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 4 of 7




importance of adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196,

197, (2010) (citing §3161(h)(7)(B)(ii), (B)(iv)).

       An interests of justice finding is within the discretion of the Court. See, e.g., United

States v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2nd

17, 24 n.3 (2d Cir. 1988). “The substantive balancing underlying the decision to grant such

a continuance is entrusted to the district court’s sound discretion.” United States v. Rice,

746 F.3rd 174 (D.C. Cir. 2014).

       In this case, an ends-of-justice continuance is warranted under 18 U.S.C. §

3161(h)(7)(A) based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).

The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held

sufficient to grant continuances and exclude the time under the Speedy Trial Act. See, e.g.,

United States v. Bikundi, 926 F.3rd 761, 777-78 (D.C. Cir. 2019)(Upholding ends-of-justice

continuances totaling 18 months in two co-defendant health care fraud and money

laundering conspiracy case, in part because the District Court found a need to “permit

defense counsel and the government time to both produce discovery and review the

discovery”); United States v. Bell, 925 F.3rd 362,374 (7th Cir. 2019)(Upholding two-month

ends-of-justice continuance in firearm possession case, over defendant’s objection, where

five days before trial a superseding indictment with four new counts was returned, “1,000

pages of new discovery materials and eight hours of recordings” were provided, and the

government states that “it needed more than five days to prepare to try [the defendant] on

the new counts”); United States v. Vernon, 953 F. App’x 883, 886 (11th Cir. 2014)(District

court did not abuse its broad discretion in case involving conspiracy to commit wire and
      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 5 of 7




mail fraud by granting two ends-of-justice continuances due to voluminous discovery);

United States v. Gordon, 710 F.3rd 1124, 1157-58(10th Cir. 2013)(Upholding ends-of-

justice continuances of ten months and twenty-four days in case involving violation of

federal securities laws, where discovery included “documents detailing the hundreds of

financial transactions that formed the basis for the charges” and “hundreds and thousands

of documents that needs to be catalogued and separated, so that the parties could identify

the relevant ones”)(internal quotation marks omitted); United States v. Lewis, 611 F.3rd

1172, 1177-78 (9th Cir. 2010)(upholding ninety-day ends-of-justice continuance in case

involving international conspiracy to smuggle protected wildlife into the United States,

where defendant’s case was joined with several co-defendants, and there were ongoing

investigations, voluminous discovery, a large number of counts, and potential witnesses

from other countries); United States v. O’Connor, 656 F.2md 630, 640 (7th Cir.

2011)(upholding ends-of-justice continuances totaling five months and twenty days in wire

fraud case that began with eight charged defendants and ended with a single defendant

exercising the right to trial, based on “the complexity of the case, the magnitude of the

discovery, and the attorneys’ schedules”).

       In sum, the additional time will enable the parties to continue to confer regarding a

potential pretrial disposition of this matter. Accordingly, the ends of justice served by

granting a request for a continuance outweigh the best interest of the public and the

defendant in a speedy trial.

       Defense counsel has consulted with government counsel regarding this request.

Government counsel does not oppose the defendant’s motion to continue the status hearing

60 days and exclude the time until the next status hearing under the Speedy Trial Act.
      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 6 of 7




       WHEREFORE, Defendant Paul Westover, through counsel, respectfully requests

this Court grant the motion for a 60-day continuance of the status hearing in the above-

captioned matter, and that the Court exclude the time within which an information must be

filed under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., until the rescheduled status

hearing on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described

in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).



Dated: August 13, 2021                 Respectfully submitted,

                                       /s/ John T Davis
                                       John T Davis
                                       1401 South Brentwood Boulevard, Suite 950
                                       St. Louis, Missouri 63144
                                       Telephone: (314) 455-5555
                                       Facsimile: (314) 727-2869
                                       E-Mail: John.Davis@KesslerWilliams.com
      Case 1:21-mj-00174-ZMF Document 22 Filed 08/13/21 Page 7 of 7




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of August, 2021, the foregoing was filed

electronically with the Clerk of the Court to be served by operation of the Court’s electronic

filing system upon the Assistant United States Attorney.


                                               /s/ John T Davis
                                               John T Davis
